Case: 18-12474   Date Filed: 07/01/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12474
                        Non-Argument Calendar
                      ________________________

                        Agency No. A200-715-833



IQBAL SINGH,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (July 1, 2019)

Before WILSON, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-12474        Date Filed: 07/01/2019       Page: 2 of 7


       The Board of Immigration Appeals (BIA) denied Iqbal Singh’s motion to

reopen his removal proceedings. Singh, a native and citizen of India, now petitions

for review of that order, arguing that the BIA improperly weighed his evidence

about the changed country conditions in India since his 2011 removal hearing. We

disagree and deny Singh’s petition for review.

                                       I. Background

       In 2010, the Department of Homeland Security (DHS) took Singh into

custody, issued a notice to appear, and charged him with removability under the

Immigration Nationality Act (INA) § 212(a)(6)(A)(i). Singh conceded to the

charge and requested a hearing for asylum and withholding of removal based on

his religion and political opinion. At the hearing, Singh alleged that, on two

occasions in 2010, men from the central government—the Badal Party—“took

[him] and beat [him] up” because he was a member of the Mann Party, a separatist

group that advocates for Sikh initiatives. Singh then withdrew his application for

asylum and withholding of removal, and the BIA ordered that he be removed.

       Nearly seven years later, in 2017, Singh filed his second motion to reopen 1

his removal proceedings to file applications for asylum, withholding of removal,




1
  Singh filed his first motion to reopen removal proceedings in 2013, in which he alleged
ineffective assistance of counsel. The BIA denied that motion after Singh failed to appear for the
hearing, which we dismissed on appeal for want of prosecution. See Singh v. U.S. Att’y Gen.,
No. 15-13850, Doc. 12 (11th Cir., Nov. 17, 2015).
                                                2
              Case: 18-12474     Date Filed: 07/01/2019   Page: 3 of 7


and protection under the Convention Against Torture (CAT). Singh claimed that

the conditions in India for Mann Party members had worsened since his 2011

hearing. Singh argued that after another anti-Mann Party group—the Bharatiya

Janata Party (BJP)—won the 2014 and 2017 elections, violence against Mann

Party members increased. He presented the following evidence: his own affidavit

detailing his Mann Party membership, political activities, and the 2010 attacks;

declarations from his mother and sister detailing their own attacks by Badal Party

members in 2017; declarations from various authorities in his home district

corroborating the attacks on Singh and his family members; hospital records

corroborating injuries from those attacks; and the 2011 and 2016 State Department

Country Reports for India.

      The BIA did not find the various statements from India about the attacks on

Singh’s mother and sister convincing, reasoning that the statements were prepared

for litigation by interested witnesses that were not subject to cross-examination.

After reviewing this evidence, the BIA denied Singh’s motion, concluding that

there were no material changes in India’s country conditions to warrant reopening

Singh’s removal proceedings.

                                   II. Discussion

      We review the denial of a motion to reopen an immigration proceeding for

an abuse of discretion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1301–02 (11th Cir.

                                          3
              Case: 18-12474      Date Filed: 07/01/2019   Page: 4 of 7


2001). This review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner. Zhang v. U.S. Att’y Gen., 572 F.3d
1316, 1319 (11th Cir. 2009). Because motions to reopen are disfavored, the

moving party bears a heavy burden. Id. The BIA is not required to discuss every

piece of evidence presented. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th

Cir. 2006). When the BIA exercises administrative discretion, the findings are

sufficient if the BIA’s written decision sets out the ground for denial so that a

reviewing court is able to determine if the agency considered the evidence and did

not merely react. Id.; Blackwood v. I.N.S., 803 F.2d 1165, 1168 (11th Cir. 1986).

We will reverse a factual finding by the BIA “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004).

      The BIA may, at a minimum, deny a motion to reopen for: (1) failure to

establish a prima facie case for the relief sought; (2) failure to introduce previously

unavailable, material evidence; or (3) a determination that even if these

requirements were satisfied, the movant would not be entitled to the discretionary

grant of relief that he sought. I.N.S. v. Doherty, 502 U.S. 314, 323 (1992); Al

Najjar, 257 F.3d at 1302. Under the INA, a petitioner is generally limited to one

motion to reopen, which must be filed within 90 days of the final administrative

                                           4
                Case: 18-12474       Date Filed: 07/01/2019      Page: 5 of 7


decision. INA §§ 240(c)(7)(A), (C)(i), 8 U.S.C. §§ 1229a(c)(7)(A), (C)(i). But

those limits do not apply to applications “for asylum or withholding of deportation

based on changed circumstances arising in the country of nationality or in the

country to which deportation has been ordered, if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R. § 1003.2(c)(3)(ii); INA § 240(c)(7)(C)(ii), 8 U.S.C.

§ 1229a(c)(7)(C)(ii). Changed circumstances are those that materially affect an

applicant’s eligibility for asylum, including changes within the applicant’s country

of nationality. 8 C.F.R. § 1208.4(a)(4)(i)(A). A petitioner cannot, however,

“circumvent the requirement of changed country conditions by demonstrating only

a change in her personal circumstances.” Zhang, 572 F.3d at 1319.

       The BIA did not abuse its discretion in denying Singh’s motion to reopen

because he failed to establish a material change in country conditions in India with

respect to his Sikh religion and Mann Party membership. INA § 240(c)(7)(C)(ii), 8

U.S.C. § 1229a(c)(7)(C)(ii). The evidence indicates that the current violence faced

by the members of the Mann Party and Sikh religion have been a continuation of

the same or similar conditions that existed at the time of Singh’s 2011 hearing.2

First, Singh’s evidence of violence in the wake of the 2014 and 2017 elections is


2
  The 2011 hearing is the relevant time period for assessing changed country conditions because
it is the “previous hearing” in the proceedings Singh seeks to reopen. See 8 C.F.R. §
1003.2(c)(3)(ii); INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii).
                                               5
              Case: 18-12474      Date Filed: 07/01/2019   Page: 6 of 7


not materially different from his evidence of the violence at the time of the

removal hearing. At the time of his removal hearing in 2011, Singh was subject to

violence for his beliefs, including the 2010 attacks. He also stated that, at the time,

police were shooting people he knew because they were targeting known

separatists. The attacks on his family in 2017 were not a change, but rather a

continuation of those threats. Second, his motion to reopen also includes reports

that in 2011, there was widespread impunity at all levels of government, police and

security force abuses, and corruption in the government. Third, while Singh relies

on the 2014 and 2017 elections to show an increase in violence by these parties,

these political groups had significant power in 2010. And while current country

conditions show ongoing and sometimes violent treatment of Sikhs, the evidence

also shows this was a significant problem in 2011. Singh thus fails to show how

the threat he faces from the government’s interest in him has materially changed

since he was attacked in 2010.

      Singh argues that the BIA should have given greater weight to his evidence.

Although the affidavits provided by his mother, sister, village leader, and

neighbors corroborated one another and were supported by hospital records, it was

not unreasonable for the BIA to give significant weight to the fact that they

appeared to be prepared for litigation by interested parties that were not subject to

cross-examination. Singh’s preferred conclusion is not the only reasonable

                                           6
                Case: 18-12474       Date Filed: 07/01/2019      Page: 7 of 7


conclusion, and the record thus does not compel reversal of the BIA’s factual

determinations. See Adefemi, 386 F.3d at 1027.

       The record also shows that the BIA sufficiently considered the evidence

before it and adequately justified its decision. The BIA decision considered

Singh’s evidence about his two 2010 attacks; the Congress and Badal Party

members’ continued search for Singh; the attacks on Singh’s mother and sister;

general country conditions, including the State Department reports; his

involvement with the Sikh community; affidavits from his mother, sister, village

leader, and neighbors; and corroborating hospital records. While the BIA was not

required to discuss in detail every piece of evidence presented, the record indicates

that the BIA considered Singh’s evidence before it made its decision. See Tan, 446
F.3d at 1374; Blackwood, 803 F.2d at 1168.

                                      III. Conclusion

       Singh has failed to show that the BIA abused its discretion in denying his

motion to reopen. Accordingly, we deny Singh’s petition for review. 3

       PETITION DENIED.




3
  Because the BIA did not abuse its discretion in determining that Singh had not met the
requirements for reopening his case, we decline to consider whether Singh made a prima facie
showing of his claims for relief. See Doherty, 502 U.S. at 323; Al Najjar, 257 F.3d at 1302.
                                               7